K. K. HALL, Circuit Judge,
concurring:
I agree with the majority that the district court should have dismissed the suit for lack of jurisdiction. I note with satisfaction, however, that Congress has recognized the futility of a lengthy administrative hearing in cases like this one and has streamlined the procedure. In the Omnibus Reconciliation Act, Congress amended 42 U.S.C. § 1395oo(f)(1) to outline a mechanism whereby the provider may proceed directly to federal court if, after 30 days of a request for a jurisdictional ruling, the PRRB does not determine that it has jurisdiction over a case. P.L. 96-499 § 955 (1980); see also, [1981] U.S.Code Cong. & Ad.News-. Since this amendment was effective December 5, 1980, Hopewell should be able to utilize this abbreviated device to obtain judicial review of its claim.